Citation Nr: 1009920	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  07-39 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel







INTRODUCTION

The Veteran had active service in the United States Army from 
November 1961 to November 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDING OF FACT

Evidence received since the last final decision of record 
(March 2003) which denied service connection for a low back 
disorder, relates specifically to an unestablished fact 
necessary to substantiate the claim; it raises a reasonable 
possibility of substantiating the claim.  



CONCLUSION OF LAW

New and material evidence having been received, the claim for 
service connection for a low back disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2009).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2009).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  

As discussed in more detail below, sufficient evidence is of 
record to grant the application to reopen the Veteran's claim 
of entitlement to service connection for a low back disorder.  
The claim on the merits requires additional development, 
which is addressed in the remand below.  Therefore, no 
further development is needed with respect to the aspect of 
the appeal decided herein.

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2009).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 
200 (1994).  Evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented), will be evaluated in the context of the 
entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Legal Criteria-Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  With a 
chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2009).  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after 
discharge is required to support a claim of service 
connection.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Analysis

Service connection was initially denied for a low back 
disorder in a June 1991 rating decision on the basis of there 
being no relationship between a current disability and 
military service.  The Veteran did not appeal within a year 
of notification, and the decision is final.  The Veteran made 
an attempt to reopen his claim on another occasion, and a 
March 2003 rating decision determined that new and material 
evidence had not been submitted in association with the claim 
to reopen.  Again, the Veteran did not appeal, and this 
decision is final.  The Veteran has now come forth with his 
current claim, essentially arguing that new and material 
evidence does exist, and that his claim for service 
connection should be reopened.  The Board agrees.  

The Veteran submitted a December 2006 private medical opinion 
which details the severity of his low back condition.  In 
this rather detailed assessment, the private physician makes 
a specific reference to a possible in-service etiology.  
Specifically, the doctor stated that an old anterior endplate 
fracture of L5 "may have been directly correlated to [the 
Veteran's] tank duties in the service."  The examiner also 
noted how service in a cramped tank compartment would cause 
the Veteran to hyperflex his back, and that this would 
contribute to low back symptoms. 

This evidence is new, in that it was not of record at the 
time of the initial denial, and it is material, in that it 
relates specifically to an unestablished fact necessary to 
substantiate the underlying claim for service connection.  
See 38 C.F.R. § 3.156.  That is, the opinion of the private 
physician, although hardly unequivocal or conclusive, does at 
least raise the possibility of a nexus between a current low 
back disorder and service.  As this was the reason for the 
initial denial, the submission of the private opinion is 
sufficient to warrant a reopening.  Id.  Thus, the Board will 
grant this aspect of the Veteran's claim.  


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a low back disorder is 
reopened; to that extent only, the claim is granted.  


REMAND

The above decision reopens a claim for service connection for 
a low back disorder.  The RO, in considering the evidence,  
decided that new and material evidence had not been submitted 
to warrant a reopening of the claim for service connection.  
Indeed, the RO relied on a June 2008 VA medical opinion 
(which provided a negative nexus) as its principal reason for 
denying the petition to reopen.  

The Board may not adjudicate a claim in the first instance, 
and thus, as the RO failed to address the merits of the claim 
for service connection, the Board cannot take the claim into 
consideration until development has occurred at the local 
level.  For this reason, the case must be remanded to the RO 
so that they can consider the claim for service connection 
for a low back disorder de novo.  

Prior to this adjudication, the Board notes that although the 
June 2008 VA examination is fairly thorough in its analysis, 
the opinion does not specifically address the contentions put 
forth by the Veteran's private physician regarding a 
potential nexus.  That is, the VA opinion does not address 
the merits of the private opinion regarding the cramped 
service in a tank turret and the potential causal 
relationship this duty had with the eventual development of 
residuals of vertebral fracture, disc disease, and lumbar 
strain.  In order to assure the Veteran with the most 
comprehensive VA examination results possible, the 2008 
examiner should be offered an opportunity to author an 
addendum opinion which specifically addresses what role, if 
any, service in a cramped tank turret (in a hyperflexed 
position) could have had in the eventual development of the 
current low back disorder.  See McLendon v. Nicholson, 20 
Vet. App. 79, 81( 2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  The claim should be sent to the 
physician who conducted the June 2008 
examination, if available, for an addendum 
opinion addressing any relationship that 
the Veteran's service in a cramped tank 
turret could have had in causing his 
current low back condition.  The examiner 
should specifically reference the private 
2006 medical opinion's contentions of a 
possible causal link between this type of 
service and the development of the low 
back condition.  Following a review of the 
relevant medical evidence in the claims 
file, the examiner is asked to issue an 
addendum opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that any  low back 
disorder began during service or is 
otherwise linked to any incident of 
service, specifically, the service as an 
armor crewman in small tank turrets.  In 
the event the examiner is not available, 
the veteran should be afforded a new 
examination and the same opinion request 
should be made

3.  After the addendum opinion has been 
received, the Veteran should be allowed an 
appropriate time to respond and to submit 
any additional evidence.  Following this, 
the RO should adjudicate the claim for 
service connection for a low back 
disability in the first instance on a de 
novo basis.  If the claim is denied, issue 
an appropriate supplemental statement of 
the case and forward the case to the Board 
for final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


